Citation Nr: 1746453	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2016 decision, the Board remanded the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy.  In a February 2017 rating decision, the Agency of Original Jurisdiction (AOJ) awarded service connection for right and left upper extremity peripheral neuropathy.  As such, the issue is no longer in appellate status.


FINDING OF FACT

The medical evidence of record establishes that erectile dysfunction has at least as likely as not been aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his erectile dysfunction was caused or aggravated by his service connected to diabetes.  The Veteran does not contend, nor does the evidence demonstrate that the Veteran's erectile dysfunction had its onset in, or is otherwise related to his period of active duty service.  Indeed, the December 2016 VA examiner reviewed the Veteran's medical history, recognized the Veteran's exposure to herbicide agents during service, and opined against a relationship between erectile dysfunction and the Veteran's period of service.  
That stated, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.

Following a review of the record and the Veteran's contentions, the Board finds that service connection is warranted for erectile dysfunction as secondary to the Veteran's service-connected diabetes mellitus type II.

A December 2016 Male Reproductive System Conditions Disability Benefits Questionnaire (DBQ) examination show a current diagnosis of erectile dysfunction.

During the December 2016 DBQ, the examiner indicated that, based on the Veteran's history, his erectile dysfunction pre-dated onset of diabetes.  As such, causation is not shown by the record.  However, the examiner did indicate that statistically it is very likely that diabetes contributed to the worsening of erectile dysfunction based on epidemiologic reasoning.  The examiner explained that diabetes has been shown to increase the incidence of impotence at all ages compared to the general population and is even more prevalent in individuals with hypertensive disease.  The examiner ultimately opined that for this Veteran, the erectile dysfunction was at least as likely as not aggravated by his service connected diabetes mellitus over that of its expected natural progression.

In light of the foregoing, the Board finds that the record contains competent medical evidence in support of the claim for service connection for erectile dysfunction secondary to service-connected diabetes mellitus type II.  Service connection for erectile dysfunction is therefore warranted.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


